Exhibit ASSET PURCHASE AND SALE AGREEMENT This Asset Purchase and Sale Agreement (“Agreement”) is entered into this 18th day of November, 2009 (“Effective Date”), by and among Green Irons Holdings Corp., a Nevada corporation (“Green Irons”), and Alamo Oil Limited, an United Kingdom corporation (“Alamo”). Green Irons is referred to herein as “Buyer” and Alamo is referred to herein as “Seller.” Buyer and Seller are called herein collectively the “Parties.” RECITALS A.Seller is the owner of certain interests in certain oil and gas leases and well bores, which are set forth as attached hereto as Exhibit A. B.Seller desires to sell and assign its interests in and obligations concerning those oil and gas leases for the benefit of Buyer, for the consideration and on the terms and subject to the conditions specified in this Agreement. C.Buyer desires to purchase those certain interests in and assume those obligations concerning those oil and gas leases,on the terms and subject to the conditions specified in this Agreement. NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS, PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT AND WARRANT AS FOLLOWS: ARTICLE 1 DEFINITIONS Capitalized terms used in this Agreement have the meanings given such terms in this Article 1 or elsewhere in this Agreement. “Affiliate” means (i) with respect to the Seller, any corporation, limited liability company, association, partnership or person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or under common control with, the Seller, and (ii) any Seller's officers, directors and shareholders. “Assets” has the meaning set forth in Article 2.01 hereof. “Buyer” has the meaning set forth in the preface to this Agreement. 1 “Buyer
